729 N.W.2d 215 (2007)
GRIEVANCE ADMINISTRATOR, Petitioner-Appellant,
v.
Geoffrey N. FIEGER, Respondent-Appellee.
Docket No. 127547.
Supreme Court of Michigan.
April 6, 2007.
*216 On order of the Court, the motion for reconsideration of this Court's December 21, 2006 order denying the motion for stay of proceedings pending the U.S. Supreme Court's consideration of the petition for certiorari in this case is DENIED as moot, inasmuch as the U.S. Supreme Court denied certiorari on February 20, 2007.